Citation Nr: 0508618	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for PTSD.  The 
veteran filed a timely notice of disagreement in December 
2002, the RO issued a statement of the case (SOC) in April 
2003, and the veteran submitted a timely substantive appeal 
(VA Form 9) in May 2003.

In April 2004 the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the veteran requested a local hearing 
with a decision review officer on a form returned to the RO 
in May 2003.  In August 2003, the veteran was informed that 
he was scheduled for this hearing in October 2003.  
Thereafter, in October 2003, the veteran failed to appear for 
his scheduled hearing.  Therefore, the Board finds that all 
due process has been met with respect to the veteran's 
request for a decision review officer hearing.


FINDING OF FACT

The veteran currently has PTSD which is related to a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board has considered the veteran's application to reopen 
his claim with respect to the VCAA, 38 U.S.C.A. §§ 5100 et. 
seq. (West 2003).  Given the favorable outcome as noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

II.  Factual Background

When examined in May 1966 upon entry into service, the 
veteran was psychiatrically normal, no defects or diagnoses 
were noted, and he reported no history of depression or 
excessive worry.  When examined in April 1968 upon separation 
from service, the veteran was psychiatrically normal and no 
defects or diagnoses were noted.  He reported no history of 
depression or excessive worry.

An August 1968 VA abstract shows the veteran complained of 
nervousness and depression.  It was noted he had a history of 
mortuary work in Vietnam, identifying bodies.  The veteran 
had several therapy sessions in September and October 1968.

A December 1990 SCS treatment record reveals the veteran 
reported that he had had PTSD, but had gotten over it.  He 
sought treatment for his depression and low self-esteem due 
to his not being employed.  The veteran felt guilt and 
embarrassment.  He related his history as an identifier in 
service.  The diagnoses were PTSD and dysthymia.

Private treatment records from SCS show the veteran sought 
treatment in January 1991.  He complained that he had been 
unemployed for six years.  He also indicated that he had 
trouble with feeling alone and did not socialize.

An October 1991 SCS record notes that the veteran socialized 
poorly.  The assessments were PTSD and dysthymia.  

July 1995 VA outpatient records show the veteran complained 
of an inability to sleep.  He had vivid images of dead bodies 
and people alive from Vietnam.  The veteran was an 
identification specialist in Vietnam.  He saw deceased bodies 
of Americans an enemies.  He saw mutilated bodies.  The 
veteran noted he was unable to find a job.  He had flashbacks 
on a daily basis.  He had nightmares with cold sweats.  He 
complained of problems with insomnia for two years.  He also 
reported hypervigilance and an exaggerated startle response.  
The assessment was PTSD.

In an August 1995 written statement, the veteran indicated 
that his duty in Vietnam was graves registration.  The job 
involved identification of deceased personnel and evacuation.  
He was exposed to mass casualties.  Over the years, the 
veteran experienced recurrences of his wartime experiences.  
They became more frequent in the previous two years.  
Sometimes, he found it hard to sleep at night.  When he did, 
he awoke in a cold sweat from dreams of wartime experiences.  
He had been unemployed for five years.

In a June 1998 Disability Supplemental Interview Outline, the 
veteran's wife indicated that he had very little contact with 
anyone outside his family.  He only slept three or four hours 
at night and took one long nap during the day.  The veteran 
was very restless at night and tired during the day.  There 
was very little communication or interaction between the 
veteran and his wife and daughters.  She described that they 
lived separated lives.  The veteran did not watch television 
because he was easily agitated by the negative programming.  
The veteran avoided crowds.  The least inconvenience made him 
very angry and hostile toward others.

In April 2001, the veteran was hospitalized because he was 
suffering from psychosis.  He received a diagnosis of 
paranoia schizophrenia.  The veteran had delusions of 
spiritual assaults.  His discharge diagnoses were chronic 
paranoid schizophrenia and PTSD.

VA treatment records dated from August 2001 to February 2002 
show the veteran sought treatment in the mental health 
clinic.  It was noted the veteran was last seen in 1995 and 
thought to have PTSD at that time.  Testing in October 2000 
showed borderline or pre-psychotic state.  He came back at 
his wife's insistence because of worsening insomnia and 
psychotic symptoms for the previous four months.  The veteran 
admitted to auditory and visual hallucinations for years.  
The veteran complained of severe insomnia and stated he saw 
and heard spirits.  He felt very paranoid.  He was previously 
diagnosed with schizophrenia.  The veteran described his 
hallucinations as hearing unfamiliar or familiar voices, of 
dead and alive people, calling his name mostly, several times 
a week, at different times of the day.  The veteran's wife 
believed he was depressed.  The veteran reported some 
nightmares and increased arousal response in the years 
following Vietnam.  On examination, the veteran demonstrated 
parkinsonian rigidity of both arms and legs and decreased 
facial expressions.  His affect was flat, and he became 
irritated when questioned about his hallucinations.  The 
veteran had poor insight and semi-spontaneous speech.  The 
veteran's diagnosis was psychotic disorder, not otherwise 
specified.  The veteran reported a history of having PTSD 
symptoms, but stated that they went away two years ago.  The 
veteran's wife insisted he suffered from PTSD, but most of 
the symptoms he experienced after the war either abated or 
disappeared.

In a March 2002 written statement, the veteran indicated he 
still had trouble sleeping and also had combat thoughts come 
back.

An April 2002 written statement from the Center for Unit 
Records Research confirmed that the veteran was a Graves 
Registration Specialist while in Vietnam.  The enclosed 
information about that military occupational specialty 
corroborated the veteran's account of his duties in service.

In June 2002, the veteran underwent VA examination.  The 
veteran's claims file and medical records were reviewed.  The 
veteran's in-service occupation as a graves registration 
specialist was noted.  He indicated he had to identify the 
deceased bodies and deal with the dead and casualties on a 
daily basis.  The veteran indicated that he was nineteen at 
the time and had never seen anything like that.  He stated 
that coping with death and war on a daily basis was the most 
difficult part of being over there.  He was not in any direct 
combat.  He just saw what happened after it.  The veteran had 
no employment since 1991.

The veteran reported spiritual apparitions.  Some spirits 
appeared and sometimes they talked to him.  They wanted help 
and hope.  They appeared at random and every few days or so.  
It happened at any place in the day or night, at home or out.  
They looked just like people.  The veteran had been seeing 
them for about ten years.  They were usually pleasant but 
sometimes not.  He used to have bad dreams, but they stopped 
several years ago.  He reported no anxiety.  He did not think 
of Vietnam unless someone brought it up.  The veteran's wife 
indicated he used to talk a lot to himself and gesture into 
the air like he was talking to someone.  The veteran did 
better since starting medication six months ago.

Following taking a complete history from the veteran and 
after conducting a mental status examination, the 
psychiatrist diagnosed psychosis, not otherwise specified.  
His stressors were stated to be severe and included his 
unemployment, financial stress, and long-term illness.  The 
examiner opined that while the veteran appeared to have had 
some symptoms of PTSD several years ago, including 
nightmares, these had gone away in recent years.  His current 
symptomatology of seeing spirits and talking to them on an 
occasional basis along with affect and mood suggested a 
diagnosis of psychosis.

Treatment records dated from July to November 2002 show the 
veteran continued to seek treatment.  He believed he was 
fine, but his wife complained of increased isolation at home.  
His diagnoses were psychotic disorder, not otherwise 
specified, and PTSD, prior history.

In a November 2002 written statement, a VA psychiatrist 
indicated the veteran had been under his care since August 
2001.  He had been diagnosed with PTSD and, more recently, 
paranoid schizophrenia.  The veteran's condition continued to 
deteriorate.  He also underwent private counseling.  While 
the veteran was on medication, he remained internally 
stimulated, hallucinated daily, saw spirits above him, heard 
voices, talked to himself, did not care for himself, and 
stayed home to care for his elderly father.  The veteran had 
poor judgment and no insight.  The PTSD diagnosis stemmed 
from his military service as a grave marker in Vietnam.  
Those symptoms were more prominent in the past, contributing 
to his already high level of anxiety.  The veteran could not 
and would not be able in the future to hold gainful 
employment.  He was permanently and totally disabled.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The veteran's representative 
believed the veteran had both PTSD and a psychotic disorder, 
which stopped him from being service connection for PTSD.  He 
detailed the veteran's duties in Vietnam.  He indicated the 
veteran sought treatment in Newark, New Jersey in 1968, just 
after service.  He noted private records dated in 1990 and 
1991 showing diagnoses of PTSD.  The veteran testified that 
he sought treatment in 1968 for readjustment problems and 
nervousness.  He had nightmares at that time.  He was treated 
for six months and given tranquilizers.

Between 1968 and 1990 the veteran testified that he resorted 
to substance abuse to treat his mental disorders.  He stated 
he realized he had a diagnosis of PTSD in 1968.  But he did 
not receive a formal diagnosis until 1990.  He began going to 
VA for treatment in 1995.  Then again he went in 2001.  It 
was the VA physician that first noted the veteran had a 
psychotic disorder.  The veteran testified that he had dreams 
about Vietnam, but not on a regular basis.  He sometimes had 
flashbacks of the dead.  The veteran sometimes had problems 
with hallucinations with regard to his Vietnam memories.  He 
saw images.  He also sometimes heard voices.  He had no 
problems with his sleep.  He was on medication.  The veteran 
reported he had a good relationship with his children.  
Vietnam has been a problem in his marriage, but not the 
entire time.  He believed his nerves would stop him from 
working.  He could be around other people for a period of 
time.  He had no problem with people being aggressive toward 
him.  The veteran's wife testified that initially they had 
problems with violence in the house.  It was when the veteran 
used alcohol and before they sought counseling.  The veteran 
had been much better since taking medication.  Because of his 
drugs, the veteran's wife did not think she would feel safe 
if the veteran went back to work.  She remarked that his 
memory was not as sharp as it used to be.



III.  Analysis

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

In an opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 
1999).  That opinion further states that the phrase "engaged 
in combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2003).

At the outset of this discussion, the Board notes that the 
claims file does not demonstrate, and the veteran does not 
contend, that he engaged in combat with the enemy during his 
service.  The veteran instead indicated that his in-service 
stressor had to do with his working as a graves register in 
Vietnam, identifying dead bodies.  The RO sought confirmation 
of this information and received it in an April 2002 letter 
from the Center for Unit Records Research.  Therefore, the 
veteran's stressor has been verified, and he satisfies this 
element for service connection for PTSD.

At issue, then is whether the veteran has a current diagnosis 
of PTSD and, if so, whether the diagnosis is linked to his 
verified in-service stressor.  The Board notes that in July 
2002, the RO denied the claim of service connection for PTSD 
stating that the veteran did not have a current diagnosis of 
PTSD.  A review of the evidence, however, reveals several 
diagnoses of PTSD.  Additionally, the veteran's PTSD has been 
related to his service stressor of performing the duties of a 
graves registration specialist while in Vietnam.  The Board 
observes that the medical evidence tends to indicate that the 
veteran's symptoms related to his psychosis has impacted the 
severity of his PTSD symptoms.  In this regard, the Board 
notes that VA psychiatrists in June 2002 and November 2002 
suggest that the veteran's PTSD symptoms were more prominent 
in the past.  The severity of the veteran's PTSD symptoms is 
to be considered in connection with rating the disability.  
For purposes of service connection, however, the record must 
show that he has a diagnosis of PTSD, medical evidence 
establishing a link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).  In the instant case, the Board finds that the 
veteran has satisfied all elements.  Therefore, the Board 
concludes that service connection for PTSD is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


